Foote, C.
This is an action against Colusa County, to recover moneys alleged to have been “illegally and erroneously” collected for licenses, paid by divers persons who before suit assigned their claims to the plaintiff.
The several sums of money sued for, according to the allegations of the complaint, were voluntarily paid, and not for or on account of any property taxes assessed.
Section 3804 of the Political Code, which the plaintiff relied on to support his contention, does not apply to an action of this kind. *505And no rule of law authorizes him to recover. (Harper v. Rowe, 53 Cal. 234; Loomis v. County of Los Angeles, 59 Cal. 456.)
The demurrer to the complaint was properly sustained and the judgment should be affirmed.
Searls, C., and Belcher, C. C., concurred.
The Court. For the reasons given in the foregoing opinion the judgment is affirmed.
Hearing in Bank denied.